UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


____________________________________
                                    )
LESBI NOHEMI                        )
 MARTINEZ-MARTINEZ                  )
                                    )
            Plaintiff,              )
                                    )
       v.                           )                  Civil Action No. 18-2231 (PLF)
                                    )
U.S. IMMIGRATION AND CUSTOMS        )
 ENFORCEMENT, et al.,               )
                                    )
            Defendants.             )
____________________________________)


                          MEMORANDUM OPINION AND ORDER

               Plaintiff Lesbi Nohemi Martinez-Martinez and her fifteen-year-old sister, Y.M.,

were forcibly separated by border officials shortly after the two of them crossed the United

States border with Mexico to pursue asylum. Plaintiff’s application for asylum was subsequently

denied and she is expected to be removed from the United States in the near future. On

September 26, 2018, plaintiff brought suit against defendants – various federal agencies and

officials responsible for enforcing immigration laws – and moved for a preliminary injunction

requiring defendants to stay her removal and to provide certain immigration relief. The Court

held a preliminary injunction hearing on October 15, 2018. Following the hearing, defendants

voluntarily agreed to stay plaintiff’s removal from the country until today, December 4, 2018.

The parties have advised the Court in separate status reports filed today that defendants are

unwilling to voluntarily extend the stay of removal.
                The matter is before the Court on plaintiff’s emergency motion [Dkt. No. 14] to

extend the stay of removal and to stay this action. The Court held a hearing on the emergency

motion on November 30, 2018. Upon careful consideration of the parties’ submissions and the

arguments of counsel at the hearing on November 30, 2018, the Court finds it appropriate at this

stage to grant the requested stay of removal in view of the imminent harm likely to befall

plaintiff if she is removed from the country before the Court has an opportunity to rule on her

preliminary injunction motion. See Mem. Op. & Order, M.G.U. v. Nielsen, No. 18-1458

(D.D.C. July 16, 2018); Mem. Op. & Order, Montufar-Mejia v. U.S. Immigration & Customs

Enf’t, No. 18-2131 (D.D.C. Sept. 13, 2018). Furthermore, given that plaintiff has chosen to

pursue her claims in this Court rather than before Judge Dana M. Sabraw in the U.S. District

Court for the Southern District of California, her request to stay this action in its entirety is

denied as moot.1 Accordingly, it is hereby

                ORDERED that plaintiff’s emergency motion [Dkt. No. 14] to extend the stay of

removal and to stay this action is GRANTED IN PART and DENIED IN PART; it is

                FURTHER ORDERED that defendants and their officers, agents, servants,

employees, attorneys, and all those who are in active concert or participation with them are

prohibited from removing plaintiff Lesbi Nohemi Martinez-Martinez from the United States

pending a ruling by this Court on her motion [Dkt. No. 2] for a preliminary injunction; it is

                FURTHER ORDERED that defendants shall appear for a supplemental hearing

on plaintiff’s motion [Dkt. No. 2] for a preliminary injunction on December 14, 2018 at 10:00


        1
                Because defendants are unwilling to extend the stay of removal currently in place,
the Court is unable to grant their request for additional time to respond to plaintiff’s emergency
motion to stay removal. Doing so would expose plaintiff to the possibility of removal before her
emergency motion to stay removal is fully briefed. In any event, defendants made an oral
presentation to the Court at the hearing on November 30, 2018 and the Court is familiar with
their objections to the requested stay of removal.

                                                   2
a.m. Supplemental briefing shall conclude on or before December 12, 2018. The parties are

directed to meet and confer and propose a revised briefing schedule; and it is

               FURTHER ORDERED that plaintiff’s request to stay this action is DENIED AS

MOOT.

               SO ORDERED.




                                                                  /s/
                                                      PAUL L. FRIEDMAN
                                                      United States District Judge

DATE: December 4, 2018




                                                3